DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 9-12, 15-21, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Bach (US 2013/0187781) in view of Visher et al (US 2015/0334785).
Bach shows the cook top assembly claimed including a cooking surface (110), a monitoring system (115) for monitoring a cooking process on the cooking surface, 
a temperature sensor (120, 140) to sense a temperature change at the cooking surface, a control device/controller (para 0020) coupled or associated with the temperature sensor to receive a first signal including a first temperature change, which includes a spiking in the temperature, and to activate a timer/timing module (para 0036) for a first predetermined time period, e.g., 30 seconds (para 0036), based at least in part on the first temperature change, i.e., exceeding a predetermined temperature TLn sensed by the temperature sensor. Bach shows a notification module such as a processor (para 0033) that generates a second signal that the first predetermined time has elapsed (para 0036) wherein an indicator module (125/130) receives the second signal and outputs a first instructional signal such as a texting warning signal which enables an operator to perform or take a first action associated with cooking a food item which could include any of the operator’s actions known in the operation of the cook top assembly. But, Bach does not show that the texting warning is a textual message that explicitly directs the operator to perform the first action. 
	Visher shows it is known to provide a cooktop having a notification module  such as a processor (205) that generates a signal to an indicator module (120/300) that provides a textual message such as a cooking instruction that explicitly directs an operator to perform an action associated with cooking a food item on a cooking surface based on a measured temperature that meets a set/desired temperature wherein subsequent actions are followed thereafter. Also, see para [0034]-[0036]. Visher also shows a controller (200), as a timing module, that determines and activates a predetermined time period associated with a cooking action/instruction. Also, see para [0063].   
 	In view of Visher, it would have been obvious to one of ordinary skill in the art to adapt Bach with the indicator module that outputs not only a warning indication but also cooking actions/instructions with a texture message that explicitly directs the operator to perform the cooking actions/instructions so that the heating or cooking operations can be effectively and predictably performed according to a cooking recipe or a cooking process as desired by the user. 
With respect to claims 3 and 4, Visher also shows for the controller that confirms that the first action has been completed by the operator with a timer being reset after the action has been completed (also see para [0064] and Figure 7B).
With respect to claim 5, Visher further teaches for subsequent cooking operations after the first action wherein the subsequent cooking operations include measuring the cooking temperature according to the cooking instruction/recipe that also includes activating the controller/timing module for the subsequent/second predetermined period wherein the notification and indicator module would output a subsequent/second signal for the operator instructions/actions.
With respect to claims 9 and 10, Bach as modified by Visher shows at least one of the first instructional signal and the second instructional signal comprises a visual signal including a text field wherein a textual information wherein such textual information can be displayed on a cooking surface as illustrated in Figure 3, and Bach further shows that the text can be displayed at any other locations (para 0029) wherein such other location can be a range hood as a matter of obvious design choice.   
With respect to claims 11, 12 and 15, Bach further shows the cooking surface having a plurality of cooking areas, and temperature sensors each associated with a respective cooking area to sense a temperature change in each of the cooking areas wherein the temperature sensors are disposed in a range hood positioned over the cooking surface.   
With respect to claims 16 and 20, Bach shows the instructional signal can be a particular color light that covers the cooking surface which also covers a food item thereon. Also see Figure 4 . 
With respect to claim 17, Bach shows the instructional signal can be audible warning tone when an action is not completed after an elapsed time, i.e., after 30 seconds. 
With respect to claim 18, Bach further shows the indicator module (125/130) that includes flashing of the light. Also see para [0028].
With respect to claim 19, Bach as modified by Visher shows a text field that displays a text information on the cooking surface as illustrated in Figures 3 and 4. 
	With respect to claim 21, Bach shows the cooking surface includes a gas burner (para [0002]).
With respect to claims 23 and 24, Visher shows the first action can include cooking operations but not limited to stirring food or adding ingredients (para 0035)  wherein the action that includes flipping the food item or removing the food item would have been obvious cooking actions/instructions that can be included as a part of the cooking operations as known in the art.
Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bach in view of Visher as applied to claims 2-5, 9-12, 15-21, 23 and 24 above and further in view of Gagas et al (US 2005/0274712). .
Bach in view of Visher shows the cook top assembly claimed including an instructional signal but does not show that the instructional signal comprises a first color light indicating the first action and the second instructional signal with a second color as claimed. 
Gagas shows it is known to provide an indicator module that generates an output including a text that can be displayed with an adjusted color and intensity. Also, see para [0049]. 
In view of Gagas, it would have been obvious to one of ordinary skill in the art to adapt Bach as modified by Visher with the indicator module that displays different/ adjusted colors for different cooking actions/instructions that would predictably allow the user to visually identify that different cooking actions/instructions have been initiated or being operated.  
With respect to claim 7, Bach further shows an audible warning tone when the first or second action, as taught by Visher, has not been completed after an elapsed time. Also see para [0036]. 
	With respect to claim 8, Bach shows the indicator module to flash its light when the first or second action, as taught by Visher, has not been completed after an elapsed time. Also see para [0028].
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bach in view of Visher as applied to claims 2-5, 9-12, 15-21, 23 and 24 above and further in view Sakakibara et al (US 2011/0000904).
Bach in view of Visher shows the cook top assembly claimed except for explicitly showing a heating source disposed under the cooking surface.
Sakakibara shows it is known to provide a heating source (2a, 2b) disposed under the cooking surface to heat the cooking surface to a determined/target temperature via the controller (8) that controls a thermal output of the heating source based at least in part on the temperature change sensed by a temperature sensor.
In view of Sakakibara, it would have been obvious to one of ordinary skill in the art to adapt Bach in view of Visher with a heating source disposed under the cooking surface which is a known heating element arrangement for cooking operations wherein the controller would provide a thermal output of the heating source based at least in part on the temperature change sensed by a temperature sensor to provide the desired heating temperatures for the desired cooking operations as known in the art. 
Claims 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Bach in view of Visher as applied to claims 2-5, 9-12, 15-21, 23 and 24 above and further in view of Griffiths et al (US 5,981,916). 
Bach in view of Visher shows the cook top assembly claimed except for the controller determining a category of foods from characteristics of food items.
Griffiths shows it is known to provide a cooktop having a controller wherein the controller determines a category of foods to be heated wherein the food item would be  selected from its quantity, temperature, and rate at which the food item would be heated at a particular temperature which would include an initial decrease/increase in the temperature associated with the food item, i.e., more the mass of the food item, more the initial decrease in the magnitude of the slope or rate of temperature associated with the food item as the result of more heating or heating time would be required to bring about the desired temperature of the food item.    
In view of Griffiths, it would have been obvious to one of ordinary skill in the art to adapt Bach, as modified by Visher, with the controller that can also determine a category of food items based on the different food items/characteristics including the recited characteristics so that the controller is able to provide different temperature levels for the selected/determined food/food category to be effectively and adequately heated without issuing faulty instructional signals/warnings to the user/operator.
Response to Arguments
Applicant's arguments filed 7/5/2022 have been fully considered but they are not persuasive. 
Applicant argues that Examiner has relied on different embodiments disclosed in Bach to reject the claims and that the Examiner has not provided any clear reason why the various elements should be combined together. It is noted Bach discloses that its scope of invention may include other examples in making and using any devices and systems and performing any incorporated methods (para 0040) and such disclosure does not limit its disclosed embodiments and would allow one of ordinary skill in the art to make modifications within the scope of the disclosed invention. It is also noted that the disclosure of Bach relating to paragraphs 0020, 0033, and 0036 do not teach different inventions but are related as to providing a controller with a temperature sensor (para 0020) and warning notifications/devices with a processor (para 0033) common to the disclosed embodiments wherein a timing module (para 0036) shown in Bach provides how the waring notification is activated/given. Such teachings or disclosures referenced by different paragraphs is within the scope of the invention that allows one of ordinary skill in the art to make and use the invention of Bach.
Regarding claim 1 with respect to the timing module, Applicant argues that Bach is silent as to how the delay of 30 seconds is determined. This argument is not deemed persuasive as Bach shows the delay of 30 seconds is determined when there is a temperature change indicated by temperature that exceeds a predetermined temperature of TLn. When the temperature exceeds the predetermined temperature TLn, the timing module is then activated to subsequently issue a warning or other notification as disclosed in the paragraph 0036. Bach further shows that when the temperature falls below the predetermined level TLn, the timer/timing module is reset, and such occurrence would be an action associated with cooking a food item on the cooking surface. 
Regarding Visher, it is noted that Visher is applied to show that the notification associated with a cooking appliance can be provided in a textual message based on the cooking temperature wherein the combination of Bach and Visher is deemed proper as the applied art is the same field of endeavor, which is in the field of cooking appliance, wherein the modification of Bach with the textural notification of Visher would further allow more explicit notification to the user to preform the desired cooking operation as stated in the ground of rejection. 
Regarding Gagas Sakakibara, and Griffiths, it is noted that the Applicant’s arguments are based on the arguments regarding Bach and Visher, and thus the Applicant’s arguments are not deemed persuasive for the same reasons stated above. 
Regarding Griffiths, Applicant further argues that Griffiths does not show the controller that determines the category of a food. This argument is not persuasive. Griffiths teaches that the characteristics of the food items, which are selected from the group consisting of mass, temperature, or rate at which the foods are heated, are inputted to the controller wherein the controller then becomes capable of determining the category of food items that consequently the controller to control the heating operations according to the categories of the food (column 2, lines 37-42; and column 5, lines 17-51). Furthermore, it is noted that Griffiths as well as Bach shows a temperature sensor wherein such sensor also monitors or determines the category of the foods based on the characteristic of the food that is selected from the temperatures associated with the food item. 
Thus, the applicant’s arguments are not deemed persuasive.   

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SANG Y PAIK/Primary Examiner, Art Unit 3761